Exhibit EXECUTION COPY STOCK PURCHASE AGREEMENT Dated as of March 4, 2008 among BROADPOINT SECURITIES GROUP, INC., MAST CREDIT OPPORTUNITIES I MASTER FUND LIMITED, MATLINPATTERSON FA ACQUISITION LLC and THE INDIVIDUAL INVESTORS LISTED ON THE SIGNATURE PAGES TABLE OF CONTENTS ARTICLE I DEFINITIONS AND INTERPRETATION 1 Section 1.1 Definitions. 1 Section 1.2 Interpretation. 1 ARTICLE II ISSUANCE AND SALE OF PURCHASED SHARES 2 Section 2.1 Issuance and Sale of Stock. 2 Section 2.2 The Closing. 2 Section 2.3 Investor Deliveries at the Closing. 2 Section 2.4 Company Deliveries at the Closing. 3 ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY 3 Section 3.1 Organization. 3 Section 3.2 Capitalization. 4 Section 3.3 Authorization; Execution and Enforceability. 5 Section 3.4 Validity of Purchased Shares. 5 Section 3.5 No Conflicts; Consents and Approvals. 5 Section 3.6 SEC Reports; Financial Statements. 6 Section 3.7 Sarbanes-Oxley; Disclosure and Internal Controls. 7 Section 3.8 Absence of Certain Changes. 7 Section 3.9 Litigation. 8 Section 3.10 Intellectual Property Rights. 8 Section 3.11 Exchange Listing. 9 Section 3.12 Tax Matters. 9 Section 3.13 Title to Assets. 9 Section 3.14 Insurance. 9 Section 3.15 Permits. 9 Section 3.16 Labor Matters. 11 Section 3.17 Compliance. 11 Section 3.18 Transactions with Affiliates. 11 Section 3.19 Investment Company 11 Section 3.20 Corrupt Practices. 12 Section 3.21 Application of Takeover Protections. 12 Section 3.22 Securities Law Compliance. 13 Section 3.23 No Brokers. 13 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE INVESTORS 13 Section 4.1 Organization, Standing and Power. 13 Section 4.2 Authorization; Execution and Enforceability. 13 Section 4.3 No Conflict; Consents and Approvals. 14 Section 4.4 Purchase Entirely for Own Account. 14 Section 4.5 Investment Experience. 14 Section 4.6 Disclosure of Information. 14 i Section 4.7 Restricted Securities. 15 Section 4.8 Legends. 15 Section 4.9 Accredited Investor. 16 Section 4.10 No Puts or Short Sales. 16 Section 4.11 Availability of Funds. 16 Section 4.12 No Brokers. 16 Section 4.13 Tax Matters. 16 ARTICLE V COVENANTS 16 Section 5.1 Listing. 17 Section 5.2 Defense of Certain Actions. 17 Section 5.3 Contractual Consents and Governmental Approvals. 17 Section 5.4 Use of Proceeds. 18 Section 5.5 Restrictions on Transferability 18 Section 5.6 Current Public Information. 19 ARTICLE VI CONDITIONS 19 Section 6.1 Conditions to the Company’s Obligations. 19 Section 6.2 Conditions to the Investors’ Obligations. 20 ARTICLE VII FURTHER AGREEMENTS 20 Section 7.1 Public Announcements. 21 Section 7.2 Fees and Expenses. 21 Section 7.3 Independent Nature of Investors Obligations. 22 ARTICLE VIII GENERAL 22 Section 8.1 Termination. 22 Section 8.2 Notice. 23 Section 8.3 Complete Agreement; No Third-Party Beneficiaries. 24 Section 8.4 Survival. 24 Section 8.5 Governing Law. 25 Section 8.6 No Assignment. 25 Section 8.7 Counterparts. 25 Section 8.8 Remedies; Waiver. 25 Section 8.9 Severability. 25 Section 8.10 Amendment; Waiver. 26 Section 8.11 Confidentiality. 26 ii STOCK PURCHASE AGREEMENT STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of March4,2008, among BROADPOINT SECURITIES GROUP, INC. a New York corporation (the “Company”), MAST CREDIT OPPORTUNITIES I MASTER FUND LIMITED, a Cayman Islands corporation (the “Mast Investor”), MATLINPATTERSON FA ACQUISITION LLC, a Delaware limited liability company (the “MatlinPatterson Investor” and, together with the Mast Investor, the “Fund Investors”), and the individuals listed as Individual Investors on the signature pages hereto (the “Individual Investors” and, together with the Fund Investors, the “Investors”), WITNESSETH: WHEREAS the Company wishes to issue and sell to the Investors, and the Investors wish to purchase from the Company, the Purchased Shares (and related Rights) (each as defined below, upon the terms and subject to the conditions set forth herein; NOW, THEREFORE, in consideration of these premises and the representations, warranties, covenants and agreements herein set forth, the parties agree as follows: ARTICLE I DEFINITIONS AND INTERPRETATION Section 1.1Definitions. The capitalized terms that are defined in Exhibit A are used herein with the meanings set forth therein. Section 1.2Interpretation. (a)Headings.The headings to the Articles, Sections and Subsections of this Agreement or any Exhibit to this Agreement are inserted for convenience of reference only and shall not affect the meaning or interpretation of this Agreement. (b)Usage.In this Agreement, unless the context requires otherwise:(i) the singular number includes the plural number and vice versa; (ii) reference to any gender includes each other gender; (iii) the Exhibits to this Agreement are hereby incorporated into, and shall be deemed to be a part of, this Agreement; (iv) the terms “hereunder”, “hereof”, “hereto” and words of similar import shall be deemed references to this Agreement as a whole and not to any particular section or other provision hereof; (v) the words “include”, “includes” and “including” shall be deemed to be followed by the words “without limitation”; (vi) a reference to any Article, Section, Subsection or Exhibit shall be deemed to refer to the corresponding Article, Section, Subsection, or Exhibit of this Agreement and (vii) a reference to any Schedule shall be deemed to refer to the corresponding Schedule to the Company Disclosure Letter. ARTICLE II ISSUANCE AND SALE OF PURCHASED SHARES Section 2.1Issuance and Sale of Stock. Pursuant to this Agreement, the Company is selling an aggregate of up to 11,579,592 shares of Common Stock.At the Closing, the Company shall issue and sell, and each Investor shall purchase, the number of shares of Common Stock indicated opposite such Investor’s name on Exhibit B (collectively, the “Purchased Shares”), together with the related Rights, all on the terms set forth herein and free and clear of any Liens.At the Closing, each Investor shall pay the Company, as consideration for the Purchased Shares issued to such Investor, the purchase price indicated opposite such Investor’s name on ExhibitB (such Investor’s “Purchase Price”), representing a per share purchase price of $1.70 (the “Share Price”).At the option of the Fund Investors, funds paid at the Closing in satisfaction of such Fund Investor’s Purchase Price may be adjusted for unpaid Reimbursable Expenses in accordance with Section Section 2.2The Closing. (a)The closing of the issuance and sale of the Purchased Shares (the “Closing”) and all related actions contemplated by this Agreement to occur at the Closing shall take place in the offices of Sidley Austin LLP, 787 Seventh Ave., New York, New York, at 10:00 a.m. local time, on a date to be specified by the parties, which shall be no later than the second Business Day following the day on which the last of the conditions set forth in Article IV (other than those conditions required to be fulfilled at the Closing) shall have been fulfilled or waived, or at such other time and place as the Company and the Investors may agree.At the Closing, the Investors and the Company shall make certain deliveries, as specified in Sections 2.3 and 2.4, respectively, and all such deliveries, regardless of chronological sequence, shall be deemed to occur contemporaneously and simultaneously on the occurrence of the last delivery and none of such deliveries shall be effective until the last of the same has occurred. Section 2.3Investor Deliveries at the Closing.At the Closing: (a)Each Investor shall pay to the Company an amount in same-day funds equal to such Investor’s Purchase Price by wire transfer to a bank account designated in writing by the Company prior to the Closing; (b)The MatlinPatterson Investor shall deliver to the Company a duly-executed counterpart of the MatlinPatterson Registration Rights Amendment attached hereto as Exhibit E; (c)The Mast Investor shall deliver to the Company a duly executed counterpart of the New Registration Rights Agreement attached hereto as Exhibit F; (d)The Investors shall deliver to the Company a duly completed Accredited Investor Questionnaire attached hereto as Exhibit G. 2 (e)The applicable Investors shall deliver to the Company each of the other certificates and documents listed in Part I of ExhibitC. Section 2.4Company Deliveries at the Closing.At the Closing: (a)The Company shall deliver to each Investor a certificate or certificates (in denominations specified by such Investor) representing the Purchased Shares to be issued to such Investor, registered in such Investor’s name; provided, however, that upon request of any such Investor, the Company will instruct the Company’s transfer agent to deliver the Purchased Shares electronically by crediting such Investor’s account, or the account of such Investor’s prime broker, with the Depository Trust Company; (b)The Company shall deliver to the MatlinPatterson Investor a duly executed counterpart of the MatlinPatterson Registration Rights Amendment; (c)The Company shall deliver to the Mast Investor an executed counterpart of the New Registration Rights Agreement; (d)The Company shall deliver to the Investors a legal opinion, dated the Closing Date, of Dewey & LeBoeuf LLP substantially to the effect set forth in Exhibit D; and (e)The Company shall deliver to the applicable Investors each of the additional certificates and documents listed in Part II of ExhibitC. ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY The Company hereby represents and warrants to each Investor, except in each case as specifically (i) set forth in a Schedule to the Company Disclosure Letter furnished to each Investor specifically identifying the relevant Section hereof, and (ii) with the exception of the representations and warranties in Sections 3.1, 3.2, 3.3 and 3.4, as qualified by disclosures in the Company’s SEC Reports.These representations and warranties, and the exceptions referenced therein, are current as of the date of this Agreement except to the extent that a representation or warranty is current only as of an earlier date.Where certain of the representations and warranties below are specifically qualified by disclosures in the Company’s SEC Reports, such qualification excludes any disclosure therein that constitutes a “risk factor” or a “forward looking statement” under the heading “Forward Looking Statements” in any such SEC Report (provided, however, that the exclusion of any such “risk factor” or “forward looking statement” shall not limit any of the exceptions set forth in clauses (a) through (l) in the definition of “Company Material Adverse Effect”. Section 3.1Organization. The Company is a corporation duly organized, validly existing and in good standing under the laws of the State of New York.True and correct copies of the certificate of incorporation and by-laws of the Company, as amended through the date hereof, have been provided to the Investors.The Company has all requisite corporate power and authority to carry on the businesses in which it is engaged (and as described in the SEC Reports) and to own or 3 lease its properties.The Company and each of its Subsidiaries are duly qualified to conduct business as a foreign corporation and are in good standing under the laws of each jurisdiction in which the nature of the businesses of the Company and its Subsidiaries or the ownership or leasing of their properties requires such qualification, other than where the failure to be so qualified would not reasonably be expected, individually or in the aggregate, to have a Company Material Adverse Effect. Section 3.2Capitalization. (a)The authorized capital stock of the Company consists of 100,000,000 shares of Common Stock and 1,500,000 shares of Preferred Stock.No shares of Preferred Stock are currently outstanding and, other than the Company’s Series A Junior Participating Preferred Stock referred to in the Rights Agreement, no series of Preferred Stock has been designated or reserved for issuance.Of the shares of Common Stock currently authorized:(i) 57,898,253 shares are currently outstanding (of which 87,882 are Restricted Stock), (ii) 230,600 shares are currently held in a rabbi trust to hedge certain deferred compensation obligations, (iii) 511,095 shares are reserved for issuance upon the exercise of the Lender Warrants, (iv) 4,785,962 shares are reserved for issuance upon the exercise of Employee Stock Options, (v) 7,542,050 shares are reserved for the issuance of Restricted Stock upon the exercise of RSU Awards that are currently outstanding, (vi) 6,533,669 additional shares are reserved for issuance pursuant to the Employee Stock Incentive Plans in respect of future awards under such plans, of which 4,475,000 are subject to shareholder approval, (vii) 6,200,000 shares are reserved for issuance, subject to shareholder approval, under the 2007 Incentive Compensation Plan in connection with the Bank of New York transaction, and (viii) no other shares are reserved for issuance for any purpose. (b)Except as set forth in Schedule 3.2(b), there are no outstanding Convertible Securities.Except as disclosed on Schedule 3.2(b), the issuance of the Purchased Shares as contemplated herein will not cause the number of shares of Common Stock issuable pursuant to any outstanding Convertible Securities to increase as a result of any antidilution provisions relating thereto. (c)Except as disclosed in Schedule 3.2(c), there are no (i) outstanding options, warrants or other rights exercisable for the purchase of any shares of Capital Stock or Convertible Securities (“Stock Purchase Rights”), (ii) stock appreciation rights, performance stock awards or other employee incentive awards the value of which is determined by reference to the value of the Common Stock or (iii) other agreements or commitments obligating the Company or any of its Subsidiaries to issue, sell, repurchase, redeem or otherwise acquire any shares of Capital Stock, Convertible Securities, Stock Purchase Rights or any securities of any Subsidiary.Except as set forth in Schedule 3.2(c), the issuance of the Purchased Shares as contemplated herein will not cause the number of shares of Common Stock issuable pursuant to any outstanding Stock Purchase Rights to increase as a result of any antidilution provisions relating thereto. (d)There are no authorized or outstanding bonds, debentures, notes or other obligations of the Company the holders of which have the right to vote with the holders of Common Stock on any matter.The Company does not have in effect any dividend reinvestment plans or employee stock purchase plans. 4 (e)All outstanding shares of Capital Stock (including any outstanding Restricted Stock) have been duly authorized and validly issued and are fully-paid and nonassessable and have been offered and issued without violation of any preemptive rights of any Person or any applicable securities laws.All outstanding Stock Purchase Rights have been issued without violation of any applicable securities laws, and all shares of Common Stock issued upon exercise thereof will have been, upon such issuance, duly authorized and validly issued without violation of any preemptive rights of any Person and will be fully-paid and nonassessable. (f)Except as disclosed on Schedule 3.2(f), there are no voting trusts, proxies or other agreements to which the Company or, to the Knowledge of the Company any of its officers or directors, is a party or by which it is bound with respect to the voting of any shares of Capital Stock affecting the voting of any shares of Capital Stock. (g)Except as disclosed on Schedule 3.2(g), there are no agreements or arrangements under which the Company or any of its Subsidiaries is obligated to register the sale of any of their securities under the Securities Act. Section 3.3Authorization; Execution and Enforceability. (a)The Company has all requisite corporate power and authority to execute, deliver and perform this Agreement and the each of the other Transaction Agreements and to consummate the Transactions.The execution, delivery and performance of this Agreement and each of the other Transaction Agreements and the consummation of the Transactions has been duly authorized by the Board and the Audit Committee and no further corporate action on the part of the Company is required in connection therewith. (b)This Agreement has been duly executed and delivered by the Company and constitutes, and, upon execution and delivery thereof as contemplated herein, each of the other Transaction Agreements will have been duly executed and delivered by the Company and will constitute, a legal, valid and binding obligation of the Company enforceable against it in accordance with its terms. Section 3.4Validity of Purchased Shares. Upon issuance to each Investor as contemplated herein, the Purchased Shares (including the attached Rights) issuable to such Investor hereunder will have been duly authorized and validly issued without violation of the preemptive rights of any Person and will be fully-paid and nonassessable, free and clear of any Liens, taxes or charges. Section 3.5No Conflicts; Consents and Approvals. (a)Neither the execution, delivery or performance of this Agreement or any of the other Transaction Agreements by the Company nor the consummation of any of the Transactions will (a) conflict with or violate any provision of the certificate of incorporation or by-laws of the Company or any Organizational Document of any of the Subsidiaries; (b) result in a breach of, constitute (with or without due notice or lapse of time or both) a default under, result in the acceleration of, create in any party any right to accelerate, terminate, modify or cancel, or 5 require any notice, consent or waiver under, any material Contractual Obligation or any Requirement of Law material to the operation of the Company or any of the Subsidiaries or any of their respective properties and assets; (c) result in the imposition of any Lien upon any material properties or assets of the Company or any of the Subsidiaries, which Lien would materially detract from the value or materially interfere with the use of such properties or assets, (d) result in the Company or any Subsidiary being required to redeem, repurchase or otherwise acquire any outstanding equity or debt interests, securities or obligations in the Company or any of the Subsidiaries or any options or other rights exercisable for any of same or (e) cause the accelerated vesting of any Employee Stock Options, Restricted Stock Awards or RSU Awards. (b)Except as set forth in Schedule 3.5(b), neither the Company nor any of the Subsidiaries is required to obtain any consent, authorization or approval of, or make any filing, notification or registration with, any Governmental Authority or any self regulatory organization in order for the Company to execute, deliver and perform this Agreement and each of the other Transaction Agreements and to consummate the Transactions (“Company Approvals”). (c)No Contractual Consents are required to be obtained under any Contractual Obligation applicable to the Company or any Subsidiary or, to the Knowledge of the Company, any Associated Person thereof in connection with the execution, delivery or performance of this Agreement or the Registration Rights Agreement or the consummation of any of the Transactions which if not obtained would reasonably be expected, individually or in the aggregate to have a Company Material Adverse Effect (“Company Contractual Consents”). Section 3.6SEC Reports; Financial Statements. (a)Except as set forth in Schedule 3.6(a), the Company has timely filed all reports, schedules, forms, statements and other documents required to be filed by it since December 31, 2006 with the SEC pursuant to the reporting requirements of the Exchange Act (all the foregoing filed prior to the date hereof and all exhibits included or incorporated by reference therein and financial statements and schedules thereto and documents included or incorporated by reference therein being sometimes hereinafter collectively referred to as the “SEC Reports”).As of their respective dates, the SEC Reports complied in all material respects with the requirements of the Exchange Act applicable to the SEC Reports, and none of the SEC Reports, at the time they were filed with the SEC, contained any untrue statement of a material fact or omitted to state a material fact required to be stated therein or necessary in order to make the statements therein, in light of the circumstances under which they were made, not misleading. (b)As of their respective dates, except as set forth therein or in the notes thereto, the financial statements contained in the SEC Reports and the related notes (the “Financial Statements”) complied as to form in all material respects with all applicable accounting requirements and the published rules and regulations of the SEC with respect thereto.The Financial Statements: (i) were prepared in accordance with accounting principles generally accepted in the United States (“GAAP”), consistently applied during the periods involved (except (i) as may be otherwise indicated in the notes thereto or (ii) in the case of unaudited interim statements, to the extent that they may not include footnotes, may be condensed or summary statements or may conform to the SEC’s rules and instructions for Reports on Form 6 10-Q), (ii) fairly present in all material respects the consolidated financial position of the Company and its consolidated subsidiaries as of the dates thereof and the consolidated results of their operations and cash flows for the periods then ended (subject, in the case of unaudited statements, to normal and recurring year-end audit adjustments) and (iii) are in all material respects in accordance with the books of account and records of the Company and its consolidated subsidiaries (except as may be otherwise noted therein). Section 3.7Sarbanes-Oxley; Disclosure and Internal Controls. Except as disclosed on Schedule 3.7: (a)The Company is in compliance in all material respects with all of the provisions of the Sarbanes-Oxley Act of 2002 (“Sarbanes-Oxley”) that are applicable to it or any of the Subsidiaries. (b)The Company has established and maintains disclosure controls and procedures as defined in Rule 13a-15 under the Exchange Act.Such disclosure controls and procedures are designed to ensure that material information relating to the Company and the Subsidiaries is made known to the Company’s principal executive officer and its principal financial officer by others within those entities, particularly during the periods in which the periodic reports required to be filed under the Exchange Act are being prepared.Such disclosure controls and procedures are effective in all material respects to timely alert the Company’s principal executive officer and principal financial officer to material information required to be included in the Company’s reports required to be filed under Exchange Act. (c)The Company and its consolidated subsidiaries have established and maintained a system of internal control over financial reporting (within the meaning of Rule 13a-15 under the Exchange Act) (“internal controls”).Such internal controls are sufficient to provide reasonable assurance regarding the reliability of the Company’s financial reporting and the preparation of the Company’s financial statements for external purposes in accordance with GAAP.The Company’s certifying officers have evaluated the effectiveness of the Company’s internal controls as of the end of the period covered by the most recently filed quarterly or annual periodic report under the Exchange Act (the “Evaluation Date”).The Company presented in its most recently filed quarterly or annual periodic report under the Exchange Act the conclusions of the certifying officers about the effectiveness of the internal controls and procedures based on their evaluations as of the Evaluation Date.Since the Evaluation Date, there have been no significant changes in the Company’s internal controls over financial reporting (as defined in Item 307(b) of Regulation S-K under the Exchange Act) or, to the Knowledge of the Company, in other factors that could significantly affect such internal controls. Section 3.8Absence of Certain Changes. Since December 31, 2006, (a) there has not been any Company Material Adverse Effect or any changes, events or developments that would reasonably be expected, individually or in the aggregate, to have a Company Material Adverse Effect, and (b) the Company and the Subsidiaries have conducted their respective businesses only in the ordinary course and in conformity with past practice. 7 Section 3.9Litigation. Except as disclosed on Schedule 3.9, there is no Action or Proceeding to which the Company or any of the Subsidiaries is a party (either as a plaintiff or defendant) pending or, to the Knowledge of the Company, threatened before any Governmental Authority, FINRA or self-regulatory organization (i) that challenges the validity or propriety of any of the Transactions or (ii) if determined adversely to the Company or any Subsidiary would reasonably be expected, individually or in the aggregate, to have a Company Material Adverse Effect.Except as would not reasonably be expected, individually or in the aggregate, to have a Company Material Adverse Effect, neither the Company nor any of the Subsidiaries, nor, to the Knowledge of the Company, any of their respective officers, directors, employees or Associated Persons, is or has been the subject of any Action or Proceeding involving a claim of violation or liability under federal, state or foreign securities or insurance laws or the rules, by-laws, or constitution of FINRA or any self-regulatory organization, or a claim of breach of fiduciary duty relating to the Company or any of the Subsidiaries or has been permanently or temporarily enjoined by any order, judgment or decree of any Governmental Authority, FINRA or self-regulatory organization from engaging in or continuing to conduct any of the businesses of the Company or any Subsidiary.Except as would not reasonably be expected, individually or in the aggregate, to have a Company Material Adverse Effect, there has not been, and to the Knowledge of the Company, there is not pending or contemplated, any investigation by any Governmental Authority, FINRA or self-regulatory organization involving the Company or any of the Subsidiaries or any officer, director, employee or Associated Person thereof.The Company has not received a stop order or other order suspending the effectiveness of any registration statement filed by the Company under the Exchange Act or the Securities Act and, to the Knowledge of the Company, the SEC has not issued any such order.No order, judgment or decree of any Governmental Authority, FINRA or self-regulatory organization has been issued in any Action or Proceeding to which the Company or any of the Subsidiaries is or was a party or, to the Knowledge of the Company, in any other Action or Proceeding except as would not reasonably be expected, individually or in the aggregate, to have a Company Material Adverse Effect. Section 3.10Intellectual Property Rights. Except as would not reasonably be expected, individually or in the aggregate, to have a Company Material Adverse Effect, the Company and the Subsidiaries own or possess, or will be able to obtain on reasonable terms, licenses or sufficient rights to use all patents, patent applications, patent rights, inventions, know-how, trade secrets, trademarks, trademark applications, service marks, service names, trade names and copyrights necessary to enable them to conduct their businesses as currently conducted (“Intellectual Property”).Neither the Company nor any of the Subsidiaries has infringed the intellectual property rights of third parties, and no third party, to the Knowledge of the Company, is infringing the Intellectual Property, in each case, where such infringement would reasonably be expected, individually or in the aggregate, to result in a Company Material Adverse Effect.There is no material claim or proceeding pending or, to the Knowledge of the Company, threatened that challenges the right of the Company or any of the Subsidiaries with respect to any of the Intellectual Property. 8 Section 3.11Exchange Listing. The Common Stock is listed on the NASDAQ Global Market and, to the Knowledge of the Company, there are no proceedings to revoke or suspend such listing.The Company is in compliance with the requirements of the NASDAQ Global Market for continued listing of the Common Stock thereon and any other NASDAQ Global Market listing and maintenance requirements.Trading in the Common Stock has not been suspended by the SEC or the NASDAQ Global Market.The transactions contemplated by this Agreement and the Transaction Documents will not require shareholder approval under NASDAQ Marketplace Rule Section 3.12Tax Matters. The Company and the Subsidiaries have made or filed all federal, state and foreign income and all other Tax Returns required by any jurisdiction to which they are subject (unless and only to the extent that the Company or any of the Subsidiaries has set aside on its books provisions reasonably adequate for the payment of all unpaid and unreported Taxes) and have paid all Taxes that are material in amount, shown or determined to be due on such Tax Returns, except those being contested in good faith and have set aside on their books provisions reasonably adequate for the payment of all taxes for periods subsequent to the periods to which such returns, reports or declarations apply.To the Knowledge of the Company there are no unpaid Taxes in any material amount claimed to be due by any Taxing Authority, and to the Knowledge of the Company there is no basis for any such claim.Neither the Company nor any Subsidiary has executed a waiver with respect to the statute of limitations relating to the assessment or collection of any Tax.None of the Company's, or any of the Subsidiaries’, Tax Returns is presently being audited by any Taxing Authority. Section 3.13Title to Assets. The Company and the Subsidiaries have good and marketable title in and to all property owned by them and that is material to their businesses, free and clear of all Liens, except for Liens as do not materially affect the value of such property and do not materially interfere with the use made and proposed to be made of such property by them. Any property and facilities held under lease by the Company and the Subsidiaries are held under valid, subsisting and enforceable leases concerning which the Company and the Subsidiaries are in material compliance. Section 3.14Insurance. The Company and the Subsidiaries maintain in full force and effect insurance coverage that is customary for comparably situated companies for the business being conducted and properties owned or leased by the Company and the Subsidiaries, and the Company reasonably believes such insurance coverage provides reasonable, prudent and customary coverage against all liabilities, claims and risks against which it is customary for comparably situated companies to insure. Section 3.15Permits. 9 (a)The Company and its Subsidiaries and, to the Knowledge of the Company, their respective officers, directors, employees, and Associated Persons hold all licenses, permits, certificates, franchises, ordinances, registrations, qualifications, or other rights, privileges, applications and authorizations filed with, granted or issued by, or entered by any Governmental Authority, FINRA or self-regulatory organization that are required for the conduct of the businesses of the Company and the Subsidiaries as currently being conducted, each as amended through the date hereof (collectively, the "Company Permits"), other than such licenses, permits, certificates, franchises, ordinances, registrations, qualifications, or other rights, privileges, applications and authorizations the absence of which would not reasonably be expected, individually or in the aggregate to have a Company Material Adverse Effect. (b)The Company Permits are in full force and effect and have not been pledged or otherwise encumbered, assigned, suspended, modified, conditioned, or restricted in any material respect, canceled or revoked, and the Company and each of the Subsidiaries, and, to the Knowledge of the Company, each of their respective officers, directors, employees and Associated Persons thereof, have operated, and are operating, in compliance with all terms thereof or any renewals thereof applicable to them, and with all Requirements of Law which apply to the conduct of the business thereof, and are in good standing in respect of all such Company Permits, other than in any case where the failure to so comply or operate or to be in good standing would not reasonably be expected, individually or in the aggregate, to have a Company Material Adverse Effect.To the Knowledge of the Company, no event has occurred, or notice received, with respect to any of the Company Permits which allows or results in, or after notice or lapse of time or both would result in, revocation, suspension, or termination, modification, or the imposition of any condition or restriction, thereof or would result in any other material impairment of the rights of the holder of any such Company Permit other than as would not be reasonably expected, individually or in the aggregate, to have a Company Material Adverse Effect. (c)Except as disclosed on Schedule 3.15(c), to the Knowledge of the Company, no Governmental Authority, FINRA or self-regulatory organization has initiated any proceeding, investigation, or examination into the business or operations of the Company or any Subsidiary, or any officer, director, employee or Associated Persons thereof, or has instituted any proceeding seeking to revoke, cancel or limit any Company Permit, and neither the Company or any Subsidiary, nor any officer, director, employee or Associated Person thereof has received any notice of any unresolved material violation or exception by any Governmental Authority, FINRA or self-regulatory organization with respect to any report or statement relating to any examination of the Company or any Subsidiary, except in any case as would not reasonably be expected, individually or in the aggregate, to have a Company Material Adverse Effect.Without limiting the generality of the foregoing, neither the Company nor any Subsidiary nor, to the Knowledge of the Company, any of their respective officers, directors, employees, or Associated Persons or persons performing similar duties has been enjoined, indicted, convicted or made the subject of a disciplinary proceeding, censure, consent decree, cease and desist or administrative order on account of any violation of the Exchange Act, the Commodity Exchange Act, the Investment Company Act of 1940, the Investment Advisers Act of 1940, state securities law or applicable foreign law or regulation. 10 (d)Except as disclosed on Schedule 3.15(d), neither the Company or any Subsidiary, nor, to the Knowledge of the Company, any officer, director, employee or Associated Person thereof is a party or subject to any agreement, consent, decree or order or other understanding or arrangement with, or any directive of any Government Authority, FINRA or self-regulatory organization which imposes any material restrictions on or otherwise affects in any material way the conduct of any of the business of the Company and its Subsidiaries. Section 3.16Labor Matters. There are no collective bargaining agreements to which the Company or any of the Subsidiaries is a party.Except as would not be reasonably expected, individually or in the aggregate, to have a Company Material Adverse Effect, the Company and each Subsidiary are in compliance with all Requirements of Law respecting employment and employment practices, terms and conditions of employment and wages and hours. Section 3.17Compliance. The Company and the Subsidiaries are not: (i) in violation of any of their respective Organizational Documents, (ii) in default under or in violation of (and, to the Knowledge of the Company, no event has occurred that has not been waived that, with notice or lapse of time or both, would result in a default by the Company or the Subsidiaries under), nor has the Company or the Subsidiaries received notice of a claim that it is in default under or that it is in violation of, any Company Contract to which it is a party or by which it or any of its properties is bound (whether or not such default or violation has been waived), (iii) in violation of any order of any court, arbitrator or Governmental Authority, or (iv) in violation of any applicable Requirement of Law, and with respect to clauses (ii), (iii) or (iv) above, other than where such violation or default would not reasonably be expected, individually or in the aggregate, to have a Company Material Adverse Effect.The Company and each ofits Subsidiaries and the conduct and operation of their respective businesses is and has been in material compliance with each Requirement of Law that (a) affects or relates to this Agreement or any of the other Transaction Agreements or any of the Transactions or (b) is applicable to the Company or its Subsidiaries or their respective businesses, other than where the failure to be or to have been in compliance would not reasonably be expected, individually or in the aggregate, to have a Company Material Adverse Effect. Section 3.18Transactions with Affiliates. Except as disclosed on Schedule 3.18, and other than the Transactions, no transactions, or series of related transactions, are currently proposed to which the Company or any of the Subsidiaries would be a party that would be required to be disclosed under Item 404 of Regulation S-K promulgated under the Securities Act. Section 3.19Investment Company 11 The Company is not, and after giving effect to the Transactions will not be, an “investment company” as such term is defined in the Investment Company Act of 1940, as amended. Section 3.20Corrupt Practices. Neither the Company nor any Subsidiary, nor to the Knowledge of the Company any director, officer, employee, agent or other Person acting on behalf of the Company or any Subsidiary has, in the course of his or its actions for, or on behalf of the Company or any of the Subsidiaries (i) used any corporate funds for any unlawful contribution gift, entertainment or other unlawful expense relating to political activity; (ii) made any direct or indirect unlawful payment to any foreign or domestic government official or employees from corporate funds; (iii) violated or is in violation of in any material respect any provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended, or (iv) made any unlawful bribe, rebate, payoff, influence payment, kickback or other unlawful payment to any foreign or domestic government official or employee. Section 3.21Application of Takeover Protections. (a)The Board has taken all action necessary pursuant to Section 912 of the NYBCL prior to the date hereof to approve for purposes of Section 912 the purchase of the Purchased Shares by the Investors.Other than Section 912 of the NYBCL, no state or foreign takeover or similar statute or regulation in any jurisdiction in which the Company does business applies or purports to apply to this Agreement or any of the Transactions. (b)The Company has taken all actions necessary under the Rights Agreement to cause the Rights Agreement to be rendered inapplicable to this Agreement and the Transactions for the Investors to be deemed not to be “Acquiring Persons” (as defined in the Rights Agreement). 12 Section 3.22Securities Law
